DETAILED ACTION
Claims 1, 3-8, and 10-13 are presented for examination, wherein claim 1 is currently amended; plus, claims 4 and 6 are withdrawn. Claims 2 and 9 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1, 3, 5, and 7-13 over Yu in view of Kim is withdrawn as a result of the amendment to claim 1, from which the other claims depend, and cancellation of claim 9.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 30, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357); alternatively, over  Igaki (Id) over Sonoda et al (JP 2004/165151).
Regarding newly amended independent claim 1,  Igaki teaches a non-aqueous secondary battery (e.g. ¶0001), reading on the limitation “secondary battery,” said battery comprising:
(1)	a positive electrode (e.g. item 11), reading on the limitation “cathode,” said positive electrode including
(1a)	a current collector (e.g. item 22), reading on the newly amended limitation “a cathode current collector;”
(1b)	an underlayer (e.g. item 23) formed on opposite sides of said current collector, wherein said underlayer may contain a binder and a conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder, reading on the limitation “a carbon layer;” and,
(1c)	an active material layer (e.g. item 24) formed on said underlayer, wherein said active material layer includes positive electrode active material (e.g. 
said positive electrode reading on the newly amended limitation “a cathode including a cathode current collector, a carbon layer and an active material layer which are sequentially arranged;”
(2)	a negative electrode (e.g. item 13, e.g. ¶¶ 0009, 23, 42-43, 45-46, 56, and 59-60), reading on the limitation “an anode;” and,
(3)	a non-aqueous electrolyte, while the composition of said non-aqueous electrolyte is not limited, specifically disclosed compositions include a mixed solvent containing propylene carbonate, ethylene carbonate or the like and dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate, γ-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, ethoxymethoxyethane or the like, with a dissolved lithium salt, such as LiPF6, LiBF4, LiClO4, LiAsF6 and LiCF3SO3 (e.g. ¶¶ 0009, 27, 48, and 70), reading on the limitation “an electrolyte,”
wherein said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra); and, wherein said binder may be different from that which is used in said active material layer, and is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol or styrene butadiene rubber (e.g. ¶¶ 0075-76, incorporating therein disclosures of ¶¶ 0047 and 69 to apply to said underlayer), said binders are expected to be N-methyl-2-pyrrolidone (NMP) insoluble binders since  Igaki teaches an identical, or alternatively substantially identical, binder compositions (see also instant specification, at e.g. ¶0020), MPEP § 2112.01, carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder …” and the previously added limitation “the carbon layer does not include an N-methyl-2-pyrrolidone (NMP) soluble binder,”
wherein said conductive agent in said underlayer may be present in the amount of 5-60 wt %; and, said binder in said underlayer may be present in the amount of 5-30 wt % (e.g. ¶0076), so the weight ratio of carbon to binder may be calculated to be in the ratio range of 1 : 0.25 to 12, overlapping the newly added range, reading on the newly amended limitation “the carbon layer includes carbon and N-methyl-2-pyrrolidone (NMP) insoluble binder at a weight ratio of 1 : 0.5 to 1.2, see also MPEP § 21144.05(I).

 Igaki teaches said active material layer of said positive electrode may be prepared by mixing an active material, a binder, a conductive material in an organic solvent, such as N-methylpyrrolidone, coated onto said current collector, then dried and rolled (e.g. ¶¶ 0053-55, 81-82, 179, 183, 186, 189, 233, 242, 244, 258, 262, 266, 284, 288, 291), reading on the limitation “the active material layer includes an active material … ,” but does not expressly teach said “active material layer includes … N-methyl-2-pyrrolidone (NMP).” 
However,  Igaki teaches a substantially identical product prepared by a substantially identical process (e.g. supra, compared with instant specification, at e.g. ¶¶ 0025, 32, and 35-36, wherein said NMP is used to prepare an active material slurry and then dried, so it appears the claimed NMP is a residual component that remains after drying), e.g. MPEP § 2112.01(II), reading on the limitation “active material layer includes … N-methyl-2-pyrrolidone (NMP).”

6, LiBF4, LiClO4, LiAsF6 and LiCF3SO3 (e.g. supra), but does not expressly teach the limitation “the electrolyte includes LiFSI and LiPF6 at a weight ratio of from 1:0.3 to 2.0.”
However, Kim teaches an organic electrolyte for use in rechargeable lithium batteries, wherein said organic electrolyte may comprise dimethyl carbonate, diethyl carbonate, or ethylene carbonate solvent and a mixture of LiFSI and LiPF6 salts. Further, Kim teaches the battery output at room temperature and low temperature may be improved, by increasing the lithium ion mobility at said temperatures. Said improvements result from using a mixture of LiFSI and LiPF6 within a molar ratio of 1:0.25 to 1:0.43 (e.g. ¶¶ 0002-04, 21-25, and 30).
As a result, it would have been obvious to incorporate a mixture of LiFSI and LiPF6 in the molar ratio of 1:0.25 to 1:0.43, as taught by Kim, as the electrolyte salt of  Igaki, since Kim teaches said salts in said ratio results in improved battery output and/or improved lithium ion mobility at room temperature and low temperature in organic electrolytes, the taught range overlapping the claimed range, reading on said limitation, see also e.g. MPEP § 2144.05(I).
In the alternative, Sonoda teaches a non-aqueous secondary battery (e.g. ¶0001), said battery comprising a positive electrode including a current collector and an active material layer on each side thereof (e.g. ¶¶ 0013, 21, 35-36, 43, and 65); a negative 
wherein said non-aqueous electrolyte includes both LiFSI and LiPF6 in a molar ratio of 9:1-5:5, the inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery (e.g. ¶¶ 0010, 16-17, 21-23, 43-44, 47-48, 59, and 63-66).
As a result, it would have been obvious to incorporate said LiFSI and LiPF6 salts in a molar ratio of 9:1-5:5, as taught by Sonoda in the non-aqueous electrolyte battery of  Igaki, since Sonoda teaches inclusion of both salts in said molar ratio results in reduced swelling of said non-aqueous secondary battery, the taught range overlapping the claimed range, reading on said limitation, see also e.g. MPEP § 2144.05(I).
Regarding claim 3,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer of said positive electrode includes said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), and further does not indicate the presence of an active material in said underlayer of said positive electrode (e.g. Id and e.g. ¶¶ 0075-77, 47, and 69), reading on the limitation “the carbon layer does not include the active material.”
Regarding claim 5,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer of said positive electrode includes said binder and said supra); and, wherein said binder is preferably a binder having a low affinity for the non-aqueous electrolyte, such as polyvinyl alcohol (e.g. supra), reading on the limitation “the N-methyl-2-pyrrolidone (NMP) insoluble binder is polyvinyl alcohol.”
Regarding claims 7,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder (e.g. supra), reading on the limitation “the carbon is selected from the group consisting of graphite, carbon black, carbon nanotube, graphene and Ketjen black.”
Regarding claims 10,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer is formed on said current collector, and said active material layer is formed on said underlayer (e.g. supra), and further teaches said underlayer repels said non-aqueous electrolyte that permeates the active material layer, so said non-aqueous electrolyte does not wet the underlayer or the current collector, preventing the formation of a film on the surface of the underlayer or the current collector; furthermore, even when said active material layer is partially separated due to the swelling and contraction of said active material layer with repeated charge/discharge of the battery, said underlayer prevents the permeation of the electrolyte into the separated portion (e.g. ¶0073), reading on the limitation “the carbon layer prevents direct contact between the active material layer and the cathode current collector, thereby preventing corrosion of the cathode.”
Regarding claims 11,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer repels said non-aqueous electrolyte that permeates the 
In the alternative, the claimed property would be expected since  Igaki teaches a substantially identical composition, MPEP § 2112.01.
Regarding claim 12,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said non-aqueous electrolyte may be said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate (e.g. supra), reading on the limitation “the electrolyte comprises ethylene carbonate, diethyl carbonate, and dimethyl carbonate.”
Regarding previously amended claim 13,  Igaki as modified teaches the battery of claim 12, wherein  Igaki teaches said non-aqueous electrolyte may be said mixed solvent containing ethylene carbonate, dimethyl carbonate, and diethyl carbonate, and further, said salt may be a mixture of LiFSI and LiPF6 (e.g. supra), reading on the previously amended limitation “ethylene carbonate includes LiFSI and LiPF6.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Igaki et al (US 2005/0048367) in view of Kim (US 2012/0258357), as provided supra, and further in view of Yu (US 2012/0308885); alternatively, over  Igaki (Id) over Sonoda et al (JP 2004/165151), as provided supra, and further in view of Yu (Id.
Regarding claim 8,  Igaki as modified teaches the battery of claim 1, wherein  Igaki teaches said underlayer may contain said binder and said conductive agent, wherein examples of said conductive agent include acetylene black, carbon black, and/or graphite powder, as provided supra, but does not expressly teach the limitation “the carbon black is Denka black.
However, Yu teaches a rechargeable lithium battery including a non-aqueous organic solvent, wherein said battery comprises a positive electrode including an aluminum substrate, a carbon layer disposed on said substrate, and a positive active material layer disposed on said carbon layer (e.g. ¶¶ 0010, 15-16, 23, 25, 29, 32, and 36); a negative electrode (e.g. ¶0016); and, an electrolyte including an organic solvent and at least one supporting salt selected from LiPF6, LiBF4, LiSbF6, LiAsF6, LiC4F9SO3, LiClO4, LiAlO2, LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2), LiCl, LiI, and LiBOB (e.g. ¶¶ 0016 and 70), wherein said carbon layer may be comprised of a carbon-based material of artificial graphite, is natural graphite, carbon black, acetylene black, ketjen black, denka black, or combinations thereof, which are conductive material (e.g. ¶¶ 0028-29 and 39-42) and a polyvinyl alcohol binder (e.g. ¶¶ 0029-30).
As a result, it would have been obvious to substitute at least some of the acetylene black, carbon black, and/or graphite powder conductive agent in said underlayer of Igaki with the denka black of Yu, since Yu teaches they are equivalent as conductive materials, e.g. MPEP § 2144.06(I or II), reading on said limitation.
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. The applicants allege the art does not teach the limitations of newly amended claim 1, from which the other claims depend.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723